                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,

                Plaintiff,

        v.                                               Case No. 3:18-cv-00017-JPG-RJD

 DR. NEWBOLD,

                Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Plaintiff David Robert Bentz has filed a motion for leave to appeal in forma pauperis. (ECF

No. 78.) A federal court may permit a party to proceed on appeal without full pre-payment of fees

provided that the party is indigent and the appeal is taken in good faith. 28 U.S.C. § 1915(a)(1) &

(3); FED. R. APP. P. 24(a)(3)(A). A frivolous appeal cannot be made in good faith. Lee v. Clinton,

209 F.3d 1025, 1026-27 (7th Cir. 2000). The test for determining if an appeal is in good faith is

whether any of the legal points are reasonably arguable on their merits. Neitzke v. Williams, 490

U.S. 319, 325 (1989) (citing Anders v. California, 386 U.S. 738 (1967)); Walker v. O’Brien, 216

F.3d 626, 632 (7th Cir. 2000).

       Here, Bentz’s appeal is taken in bad faith. Bad faith exists “where, after being told that his

claim was foreclosed, [a plaintiff] filed a notice of appeal and sought leave to proceed on appeal

as a pauper without offering any argument challenging the district court's underlying decision.”

Pate v. Stevens, 163 F.3d 437, 439 (7th Cir. 1998) (internal citations omitted). And that is what

Bentz does here: his claim was foreclosed because he failed to exhaust his administrative remedies.

He then filed a notice of appeal and sought leave to appeal as a pauper, but he did not include any

arguments why the district court erred in either his notice of appeal or motion for leave to appeal

                                                 1
as a pauper. (See ECF Nos. 77, 78.)

       The Court accordingly DENIES Bentz’s motion for leave to proceed in forma pauperis.

(ECF No. 78.) The Court ORDERS Bentz to either (1) remit the $505 appellate filing and

docketing fee to the Clerk of this Court, or (2) file another application for leave to appeal as a

pauper with the Seventh Circuit, pursuant to the deadlines it imposes. The Court further DIRECTS

the Clerk of Court to send a copy of this order to the Seventh Circuit for use in appellate number

19-1776.

IT IS SO ORDERED.

DATED: MAY 15, 2019
                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE




                                                2
